Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s amendment recites a practical application and a computer based improvement as the use of an IP address to identify a user is a practical way of identifying a user and using an IP address is necessarily a solution based on the internet and therefore not abstract. 
	With respect to the art rejection, applicant’s arguments have been considered but are moot in light of the new rejection necessitated by applicant’s amendment.
	With respect to the 112 rejection, applicant’s amendments generally have overcome the indefiniteness issues the examiner raised.  However, the amendments to claims 6, 14, and 20, in light of the amendments to claim 1 raise other indefiniteness issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular the claims recite “the first shopping channel comprises one or more of, a first retail location, or a first telephone sales service” and “the second shopping channel comprises one or more of, a first retail location, or a first telephone sales service.”  These limitations are not enabled as retail locations and telephone sales services are not associated with IP addresses and therefore would not be able perform the user identity determination steps of the independent claims that they depend from.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 9, 11-12, 15, 17-18 are rejected under 35 USC 103 as being unpatentable over New York Times: Retailers Try to Adapt to Device-Hopping Shoppers, Claire Cain Miller and Stephanie Clifford, Dec. 21, 2012 (hereafter Miller) in view of What an IP Address Can Reveal About You, Technology Analysis Branch of the Office of the Privacy Commissioner of Canada, May 2013, hereafter (Canada). 

1.   A method comprising: 
receiving, by a device, a request to initiate a first shopping session associated with a first shopping channel; (Miller discloses a person who initiates a first shopping session on an IPAD)
receiving a user identity indicating a user associated with the first shopping session; (Miller discloses logging into the IPAD for the retailer account)
determining, based on the user identity, a prior shopping session associated with a second shopping channel different from the first shopping channel; and (Miller discloses a persistent cart when completing the purchase on the laptop)
automatically adding, to a first online shopping cart of the first shopping session, and based on determining the prior shopping session, an item stored in a second online shopping cart of the prior shopping session.  (Miller discloses that the item stored from the prior session is added after login during on the other device)

Although Miller does not disclose determining, based on an internet protocol address associated with the first device, a user identity; and the prior shopping session is associated with the IP address.  However, as shown in Canada, the use of an IP address is often utilized to identify an individual user.  Thus it would have been obvious to utilize a well-known method of identifying a user using an IP address to obtain predictable results under KSR.   

Claims 9 and 15 are rejected under a similar rationale



Claims 11 and 17 are rejected under a similar rationale

4.   The method of claim 1, wherein the item comprises one or more of a product or a service.  (Miller discloses products) 

Claims 12 and 18 are rejected under a similar rationale.

7.   The method of claim 1, wherein the determining, based on the user identity, of the prior shopping session comprises determining that the prior shopping session is associated with one or more of: the same user identity, or a different user identity indicating the same user.  (Miller discloses determining that the shopper is the same person based on the login ID)

8.   The method of claim 1, wherein the determining, based on the user identity, of the prior shopping session comprises: 
determining a relation between the first user and a second user associated with the prior shopping session; and (Miller discloses determining that the shopper is the same person based on the login ID)
associating the prior shopping session with the user based on the determining of the relation between the first user and the second user. (Miller discloses determining that the shopper is the same person based on the login ID and provides the saved cart)


Claims 2, 10, and 16 are rejected under 35 USC 103 as being unpatentable over Miller and Canada in view of US 2011/0184834, Perrochon et al. (hereafter Perrochon)

Miller/Canada does not disclose:
2.   The method of claim 1, wherein the first shopping channel comprises a first website and wherein the second shopping channel comprises a second website different from the first website.  

However, Perrochon discloses a system that spans multiple websites and multiple retailers, see e.g. ¶6.  It would have been obvious to modify the teachings of Miller/Canada to include a system that utilizes multiple websites and retailers for the purposes of providing a checkout process that is more convenient and alleviates customer concerns as taught by Perrochon (¶6).

Claims 10 and 16 are rejected under a similar rationale

Claims 5, 13, 19 are rejected under 35 USC 103 as being unpatentable over Miller and Canada in view of US 2012/0095879, Wijaya et al. (hereafter Wijaya)

Miller/Canada does not disclose:
5.   The method of claim 1, further comprising: 
determining that a second item stored in the second online shopping cart of the prior shopping session is not available via the first shopping channel; 
determining that a third item equivalent to the second item is available via the first shopping channel; and 
automatically adding, to the first online shopping cart of the first shopping session, the third item.

Wijaya (abstract) discloses determining that an item is unavailable in a shopping cart and automatically substituting it for another item.  It would have been obvious to modify the teachings of Miller/Canada to include a system that provides automatic substitutions for the purposes of optimizing efficiency and customer satisfaction as taught by Wijaya (¶3). 

Claims 13 and 19 are rejected under a similar rationale.

As to claims 6, 14, 20: 
Note that these claims are unable to be examined due to the 112 issues. 
6.   The method of claim 1, wherein: the first shopping channel comprises one or more of a first retail location, or a first telephone sales service; and 
the second shopping channel comprises one or more of a second retail location, or a second telephone sales service. 
The examiner notes that it is well-known that stores have multiple retail locations. For example, Target, Macy’s, Gap, Walmart, Kohl’s, J. Crew, mentioned in Miller, all have multiple retail locations. 

Claims 14 and 20 are similarly analyzed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684